FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM]                                                                                                                             INDEX NO. 650026/2018
NYSCEF DOC. NO. 11
                                                                                                                                                                       RECEIVED NYSCEF: 01/03/2018




                     Title                                                       Country               Application No.                   Filing Date   PatentNamber     Issue Date




                                                                   .
                     gy1•. /4s Am)virthobs•OTPJtJT1IOR1ZING                     US                    09/458602
                     AUTHENTICATING AND ACCOUNTING USERS.
                     HAVING TRANSPARENT-COMPUTER ACCESS TO
                     ANEWORK USING A'OATEWAY DEVICE
                                            I
                                       -MK!Rd                                                            109 ,..2„,„                  • ,
                                                                                             •         '   4 1WW
                                                         wt.           ••:•)'.;-trierr1:43".1..--..        .
                     SYSTEMS ANDNETHDDEFORREDIRECTING
                                                                                                                                           vcoaT
                                                                               tit                    Witt's*                        /4-Sep-2064                       18
                                                                                                                                                                        -44ar4-066:
                                                                                                                                                       461tIOit
                                                                                                                                                                                                      Case 18-12773-BLS




                     USERS HAVING TRANSpARExrCOMPUTM
                     ACCESSTO ANETWORK USING A
                     oxttwAY tiEvIcE HAVING REDinCTION
                     CAPABILITY

                                                   dam
                                                                                                                                                                                                      Doc 8-4




                                                   Iwo
                   • • •Siiiikt
                             "VAIAlettledgrAfitAdViltiNG'                      us.                    I1/42114-                     1g41111400         7689716         .31)-Maram
                    'DYNAMICNETWORK.AUTFIORIZATION,
                     AUTHENT1CATION-AND ACCOUNTING
                        itraiffir'
                          .•                                   --W-
                                          OW:
                                          Nodar-
                    SYSTIFIVIS AND METITODSIIIMOVIDING                         US                     127875043
                                                                                                                                                                                                      Filed 12/13/18




                    CONTENT AND SERVICES:ONANETWORK
            . sysmot.
                - •-•-•,••••-0
            .. •                                                                                               ., • rtr,' 7-47.4   •4:
                                                                                                                                     1
                                                                                                            .7     .ivrat•rr• '
                                                                                                                                                         'JX.4•:.•ZX
                                                                                                                                                         ,,
                                                                                                                                                         ,, ••, •4•
               • Mfg&                      „                   .
                    SYSTEMSANDMETHODSFORTROVIDING.                             us                     14,059203'                    214ytti2O1.5       gr:510.
                                                                                                                                                             0         ig-May4014
                    CONTEN.TAND SERVICESON:ANETWORX.
                    raring
                                                                                                                                                                                                      Page 1 of 28




                    WEIL:V547775517N4.4Vt9.0003:
                    3583093-v2k
WILED: NEW YORK COUNTY CLERK                                            01/03/2018 11:03 AN                                                                                                                                 INDEX NO. 650026/2018
NYSCEF DOC. NO. 11
                                                                                                                                                                                                        RECEIVED NYSCEF: 01/03/2018




                 Title                                                                                    Country         Application No.                    Filing Date      Patent Number                   Issue Date


                                                         .,
                 sysTims464b                      :~5iftbv1-»m                                                           13/329867                       :21Miet-.20Ffl       8266269
                 CONTENT AND-~tW.S'ON A:NETWORK
                 SYVItM



                 SYSTEMSMIY~S;Fdik.F.RtM~                                                                                                                              •
                                                                                                                         IT/566961                       3•••A•agj0
                                                                                                                                                                 :1'           116417                       -65-F62013
                 CONTENTAND SERVICES ONA NErwoRic
                 SYSTEM.
                                                                                                                                                                                                                                                    Case 18-12773-BLS




                                                                                                                               •
                                                                                                                              ;9•                                                         •
                                                                                       :•••• •,-           • •• •   _
                                                                                                                                       -•
                                                                                                                                                                    •
                                                                                                                                                                    -(~.                                               -•••-•:~
                 SVSTEbtSMD:METITOD&POR.PR'OVIDINdr                                                                                                                    • 't.x.
                                                                                                                                                                          •`. • ..
                                                                                                                         147094712•                                           t78.115§6       •
                  CONTENT AND SERVICES ON ANETWORK
                                                                                                                                                                                                                                                    Doc 8-4




                • SYSTE/vr

                                                                                                                                                                                                  „..,..„........m,11,
                                                                                                                                                                                                                    :,,.. :
              '
              n,-:
              '  ~-g,ek    :%.
                             ,-.
                              .. ,
                                 ..k,.
                                                                                                                                                                                                                            ;.2'
                                      ,:,., %,...d:RZ",.. b
                                                          - l   '
                                                                ::•
                                                                  .
                                                                  =
                                                                  '",'W...175.   ,.,               .....;''
                                                                                                       ,    2dr :',*'..,'",,
                                                                                                                           S.:1*
                                                                                                                              '.r
                                                                                                                                t:$.
                                                                                                                                   "-g. &k*...,'                                                                                   ,0,:
                                                                                                                                                ''?
                                                                                                                                                  %
                                                                                                                                                  :A
                                                                                                                                                   • '
                                                                                                                                                     '
                                                                                                                                                     ;
                                                                                                                                                     ~ tsj     .
                                                                                                                                                               4'.:-..
                                                                                                                                                                  4 ' '. .,&.•:.,.
                                                                                                                                                                                 r
                                                                                                                                                                                 . ~.,
                ZONE MIGRA1TONIN NETWORK ACCESS                US     13/47845r      -
                                                                                     .2341ay , 201.2 Ifs&M2          22-Oct-•20I3
                   ....,
               N,..: - j• J.>.,'
                               ,W
                                .' ,1:1
                                    >.
                                     .,-..
                                       t~4.-:
                                            . ...4~;;
                                                    ;Z--)
                                                        N-59":
                                                            ~1-T; 47:,
                                                                     •.  J.j"  :30
                                                                                 :UH
                                                                                   ",  :
                                                                                       i:1;
                                                                                          # 11
                                                                                             .
                                                                                             7
                                                                                          4"Aliaft-     ,,
                                                                                                        L )        ."»
                                                                                                              1. 41%   .    -2:°
                                                                                                                              : '
                                                                                                                                1 .ffi:g
                Slit-S~S AND                     FORDYNAMIC    US     091693481      20-Ckt.2000     77353113        15-3im-2010
                13kNDWIDTFIMANAGEMENT ON A:PEX
                                                                                                                                                                                                                                                    Filed 12/13/18




                St=dRIBERSASIS IN A,COM/CIUNICATIONS
               'NETWORK




                                                                                                         .• •.
                SYSTS-MS ANTI)bliffle)DSAYRIMAMYCI:WrA
               •TRANSFER MANAGEMENT ON AYER                                                                                                                                 •795385
                                                                                                                                                                                                                                                    Page 2 of 28




                SUBSCRIBER BASISIN A COMMUNICATIONS
                NETWORK

              • WEIt.:~rrtsstmkutooin.
                3582d9t=4,4 :
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM]                                                                                                                                INDEX NO. 650026/2018
NYSCEF DOC. NO. 11                                                                                                                                                   RECEIVED NYSCEF: 01/03/2018




                 Title                                                             Country         Application No.           Filing Date         Patent Number        Issue Date




                  O AT1O             O   NSOLOR                                                    b8l711.101                  1tep41996         095&52.
                USE:WITH A NETWORK CATEWAY INTPRFACE.
                                                                a r   2
                                                                           •      tg•
                                                                                   ,
                                                       , ;1.;
                                          ZIVATWM.Sr-e14.                 -rd-Wee?!;:t-LAVX:4W
                                                                                             , C=t;Cik$SAnsi,:ftsS."-if.,.
                SYSTEMS A/01,4tritegiSttittffdittliZAMO A                          us              0001661                   -7.2Ci.;Oct-2601)   a6S399          •    15-Mar.20.05.
                NETIvpRK OATENVAY tiEy10E WITH
                MANAGEMENTOSUMS-
                                                                                                                                                                                                         Case 18-12773-BLS




              • AMU           7S- t'Ar
               le!
                                                    * guraq                                                                                                                             vt
                oA'tEwAttitvitsRAVIRO'AI4 XMIANnkPAct                              US              097695512                 24N0c1-21104)       S19.0708        •   ;79-M4y,2012
                AND ASSOCIATED METHOD
                                                                                                                                                                                                         Doc 8-4




                              awf•                               .
                                                                                                                                kSt4.4.-7
                LOCATION4ASEDIDENTIFICATIONFOleUSEIN                               US'             ff9/6935.31                 YIkt4106          IT9ISS6              2.74figr-200
                ACOMMUNICATIONS:NETWORK




                iNTETZTGENTNETWORK ADDRESS                                         US                Otriati                 154itt4202.         1152:314             t1-6;;Iel-'•201
                                                                                                                                                                                                         Filed 12/13/18




                TRMISLATOR ANDMETHODSTORNETWORK
               .ADDRESSMZANSLATION
                                                                                                                             ;
                                                                                                                             kg
                                                                                                                              5F4-t*
                                                                                  • ca       ,

                INTELLIGENIZNETWOiK ADDREiS                                        Us              11108141                  20-'0d-1010         S051206
                -TRANSLATOitAND:METHODS FOkNETWOIM
                ADDItESSTR.A11SLATICiN
                                                                                                                                                                                                         Page 3 of 28




                WEI:1954777551714    19.0003
               15831193-v2\
(FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 Ablj                                                                                                   INDEX NO. 650026/2018
NYSCEF DOC. NO. 11
                                                                                                                                              RECEIVED NYSCEF: 01/03/2018




                Title-                                                      Country     Application No.       FMng.Date       Patent Number     IssueDate
               litoltalw                                       .,„,,., ..„,...
                                                        ..:, -.!,-1, -414P't
                Si/tiff& Adqiii&tittilltItleifttWildt                          ,
                                                                                        11.7.5-50619,         j640400        *370524            05--Feb-2013
                ADDRESSTRANSLATTON'
                71
                0                           •                     '   -      ;                e
                SYSTEM-KZloitriklibltiRNETWORXACCFSg
                WITHOUTRECONFIGURATION
               T
               iiimairrn•-•                                       :
                                                :
                                                4.401:414)t                                       ;
                                                                                                                                                                              Case 18-12773-BLS




                                                                             ..R161
                                                                          :AL*. 531F                             vay•
                $YSIINCI;AND'Iatfl013t RA:GROUP                            1Z          1.11532255             174anil411 ,   .11185n
                HANDWIDIRMANAGEMENT IN A
                COMMUNICATION SYSTEMS NETWORK
                  •        ,     WI
                                                                                                                                                                              Doc 8-4




                 FSERIAL-REDIRECTORDEVICEAMASSOCHLTED
                                                                                                              25-May-2012    8*04717           12Augi2014
                ;METHODS
                                 410.11GE                                               Nsf               4:741aRei4
                                                              •                                             :10r7-414, -
                                                                                                                                       4V7,74ERNODge
                                 _4f,Mrir
                                        ,
                                        $A.r4---_4rW*g                             kaarg.t.               „
               latwoRiatAttmokrdifik-dtitvictiiii4):                                 1:).9*
                                                                                          . 4055i                            102 i82
                                                                                                                                             AT**vig.W.44
                ASSOCIATED METHOD                                                                                                               8.M -20O6
                                                                                                                                                                              Filed 12/13/18
                                                                                                                                                                              Page 4 of 28




                yvet:454-
                        MtiAtvi&iiiiii6as
               .3583003-va
WILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 All                                                                                                        INDEX NO. 650026/2018
NYSCEF DOC. NO. 11
                                                                                                                                            RECEIVED NYSCEF: 01/03/2018




                U.S.PENDING APPLICATIONS

                Title                                                      Coinitry   Application No.   Filing Date     Publication No.          Pub.Date

               wo6                                                                                                            •             -
                                                                                                                         013/0058710 Al -                _201
                                                           r.2         .

               SYSTEMSANDIVIETHODTPORODNTROLLING
               usEgpERmyEacMNEcT1071SPEED.                             ITS            :14/675563        31,14i02113     201510236965 Al          201Atig2015
                                             ,
                                            .I
                                           0.  wgerif
                                                 s."-
                                                     . ,         "11.1.1
                                                                   g7-
                SYSTEMSANDRET11013STORIANA1011CDATA
                                                                                                                                                                                 Case 18-12773-BLS




               1RANSTERMANAGE'MENT ATER.
               -SUBSCRIBERBASIS miA COMMUNICATIONS                                    It/146971         30ari.,1014.:   2014/021:50894I          514U1420.14
               lunlOORK
                                  D ' 4106hr-"Iqr
                                                                                                                         AtiMATL,A4h4M,w,,,,,
                                                                                                                                                                                 Doc 8-4




               SYSTEVIAT4t)=MDroxistIMAX                                   US.
                REDIRECTION                                                                             144ity4ti1        1116201)724 Al         15-"Nrdv;:2612.


               glERWP/ICALRULE-tASED Pour= SYSTEM                          US         14/09944                                                   lt4kT14014
                 ti.4 , •-IVItiti[N6` • :, 74—                                                                                                         Wt INtali;
                                                                                                                                                                                 Filed 12/13/18




               ATsof.                                                                                                                                  '4Wda
               CLASS BASED QUEUEING
              13151       r"
                           '. 4V-1,            4t4
                                                                                                                                                         vg".44-4,
               ZONE MIGRATIONINNEi401ICAaiid                                                                            Z011/0030037A1          f.347eli;;;2011
                                                                                                                                                                                 Page 5 of 28




               WEIL:195477735\7\4434E1M3
               3583093-v.21
                       Case 18-12773-BLS
                             Doc 8-4 Filed 12/13/18 Page 6 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)            INDEX   NO. 650026/2018
NYSCEF DOC. NO. 11                                       RECEIVED NYSCEF: 01/032018




            WEIL:19647776617\d4349.0003
            36§N.p3-4
                      Case 18-12773-BLS             Doc 8-4          Filed 12/13/18      Page 7 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                     INDEX NO. 650026/2018
NYSCEF DOC. NO. 11                                                                            RECEIVED NYSCEF: 01/03'2018.




                                                                                           Exhibit A to Patent
                                                                                          $ppoity Agivp.mot       (

                                                        EXIIII3IT A



                                                FORM OF ASSIGNMENT



                                               ASSIGNMENT OF PATENTS




                    THIS ASSIGNMENT OF PATENTS("Assignment")is made.as of
              by and between Nomadix, Inc., a Delaware Corporation, having an office at
                                                              ("Assignor"), iii favor ofNTT DOCOMOJN.C.:
              a company organized. under the laws of Japan, nwing,an ptaPe 412414,:Niigata-a% Chlytidw.
              ku,Tokyo 100-01Q,        (HASSIStee"),        •
                                                          Recitals

                    WHEREAS,ASsighor.and Astignee ana parties to that certain Patent Security AgreeMent
             dated as of                     ,2015 by and between Assignor to Assignee (the "Agraernent")
             providing that during a Specified Event of Default(as such terra is defined in the Agreement),
             Assignor.shall exeente this AasignmPnt; and

                     WHEREAS,a Specified Event ofDefault has occurred and is continuing.

                     NOW THEREFORE,AtaignOr hereby agrees as follows:

                     I.      Assignment ofPatents, Assignor hereby iirants, east:Ott and conveys to Assignee
             its entire right, title Ati4 interest in and to (a) all patents and patent applications owned by
            G uarantor including, without limitation, the patents and patent applications listed on Schedule A
            attached hereto and :made a part hereof, together :Avid) all reissues, divisions, continuations,
            reneWhis, itexaMinations, extentiona, and continuations-in-part of any of the foregoing (the
            "Pateats");(b) the inventions claimed in the Patents; (c) till income, toyaities damages and
            payments now and hereafter due b payable with.respect to any of the Patents,including. without
            ' imitation, payments under.*licenses entere4 into With respect to the Patents and dat.        and
            payments for past or future infringements of.the Patents; and :(d)the rightto sue for.past„ present
            and futitire infringements ofthe Patents          •.    •
                          Representationt and Warranties. Assignor represents and warrants that it has the
             full rightanOrWer IP:Make theassignMent , the. Patents made hereby andlhat it has made Oa

             we$9507755 4441?4,0
             3saa09342.1         .
                        Case 18-12773-BLS           Doc 8-4       Filed 12/13/18        Page 8 of 28
WILED: NEW YORK COUNTY CLERK 01/03/2018 11:03                                        AM)          INDEX NO. 650026/2018
NYSCEF DOC. NO. 11                                                                         RECEIVED NYSCEF: 01/0342018




               previous assignment, transfer or agreement in conflict herewith, except as not prohibited
               pursuant to the terms ofthe Agreement.
                      3.     Modification. This Assignment cannot be altered, amended or modified in any
               way, exeept by a writing signed l)y the partio hereto,
                      4. 'Binding Effect, Governing LOW, This Assigninent shall be binding upon Assignor
              and its successors and shall inure to the benefit of Assignee and its successors and assigns. This
              Assignment shall, except to the extent that federal law or laws of another state apply to the
              Patents or any part thereof, be governed by and construed in accordance with the internal laws of
              the State of New Yolk.
                     IN WITNESS WHEREOF, Assignor has: caused this Assigninent to be extolled and
              delivered as of the date first abave writt.eo.
                                                             NQMADIX,INC„
                                                           a Delaware Corporation


                                                          By:
                                                                  Its:




             WEILA9547775817414349.0143
            3583093-V21
              Case 18-12773-BLS Doc 8-4 Filed 12/13/18 Page 9 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AMI                INDEX     NO. 650026/2018
NYSCEF DOC. NO. 11                                             RECEIVED NYSCEF: 01/03 2018




                                        SCHEDULE]




                                   DATE.OF REGISTRATION   REGISTRATION
                       PATENT         OR APPLICATION        NUMBER




             WEH.4507.70   9-APO
             3511400P0
                     Case 18-12773-BLS   Doc 8-4   Filed 12/13/18   Page 10 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                             INDEX NO. 650026/2018
NYSCEF DOC. NO. 12                                                      RECEIVED NYSCEF: 01/03`/2018




               EXHIBIT K
                                  Case 18-12773-BLS                                  Doc 8-4                Filed 12/13/18                        Page 11 of 28
(FILED: NEW. YORK COUNTY CLERK 01/03/2018 11:08 Alv4                                                                                                                         INDEX No; 650026/2018
NYSCEF DOC. NO.                                                                                                                                              RECEIVED NYSCEF: 01/03/2.018


     1
     1 14111101PROMINI




       UCC FINANCING STATEMENT'
      iFoupyvINISTRUallONS
       A.:NAM& PHONg'OP:CONTACT ATfE,EN (optlonpf).                                                                                                  pillausrellepartMtilt.01gtate
          CreightoirtMeland
          E-MAIL CONTACTAT '41..E11-(optIOnoi9
          .creighionaneland@bakernickenzie.corn                                                                                                                               N4;10I .441.1810
       D.SEND ADNIDINLE15(10ENT'N6: tName anilkaitrqp)
                                                                                                                                                  •§.trviee.*oytl.t No; 40.-5P306O3
        17ettighlon Wieland
           Rah et- & McKenzie 1LP.
           300 Enat Ilandolph dv                                                                                                                                      Reset
           Suit 500n
        LChiCagp., Jllnoft00601
                                                                                                                            THE'ADDVE SPACE is FOR'FillNaDFFICE DOE ONLY
      1:CEBTOR'S                 PrtivideotiiyOnevbsblar, name (I e'er 1b)Ause sieiet,full niiine; Up.not Cilia, tubdIfy,   bbrllioIéony iUilof the EMbler's mime); ifurry purGa MU redivide& Gibleei
         neiTie .94rjc,tNIulirtell1euve ell tern I Nunk, chenk.hnre      (3 and p!wide the IniiivickielDllLfuitiitunnu        r Ifunn                   SifitetnenrAddentRiin(1Forni tiCCf.Ad)
                                              •
           In. ORGANIZATION'S NAME.
            Nomadix, Inc.
      OR.
            lb INIWIDUALS^URNAME.                                                                                                                                 NA E 8 /INTIM) S


             AILING ADDRESS                                                                  CITY                                                 STATE      POSTAL CODE.                    COUNTRY'
       480 Olde Worthington .Rd.,Suite 350                                                    wotqvilk                                            Oil 0041                                   USA
      .DESTQn.NAME: (4uviti'p unity ung.16inqr name On 440
      2                                                                   tz.e gxe0„ lull natow, d eel.OMR, 111(40,.070111eNiiele WV Pen of ifie OeWOr nnee):IfenypntolIhuInrdhvkuuI41e000.
        :ttameWIIIRQI.Ik Iklino EU, Rove afLot Itom.2 blailk, thocIt'tm  0.orta provide Ihn Indkiclueibpbtor l,ifuflrlailllfl in flea 10otIne.finariNiv.Slatenuinl Aficlon4m.-(FornibCMArD
            . Olt OANI7,ATION'S NAME
            9




       ,. iiiflfilNG)i,00RFSS                                                                                                                                                                .o NTNY'



      3...SECUREPPARTYll NAMElor NAME Assforonf.of MSfGNOR SEQURED.PARryy. Prpvirki.onty fot llllnnrurnd Orly name Ele•or $4)
              • 012CANIZATIONn NAME,

            NI'T Doe:on:to., Inc.
            iii71017AtiVirgiEnAigr                                                           Ala(3FRSONAL NAME                                       UTION61 NAUF(SVIN1TtAr iS1        *-471FfOr

       7,34A1.15tT.
                  ;•05,t                    .r.....
                                                                                                                                                                                       • e6iiiiiiF‘r
                                                                                           • 14.014o                                                         ,100-6150                       JP.N
      4
      .00LLATERAL Thie tigenpAng.e!elemant amitus:thetiliveleg
     (4) All   patents, and patent appileations o4tnedpy Debtor Including, It10010lianitatiOn4 the potents-oott.04torit.4tpplicatiotis
             on.Settechtie A artof.hpfi hereto and made:a part hereof, together witholl reissues, divisions, continnations.,..renewals-„,
      AmelatalnatiOnS,extensions and Ontinuations-in-patt ofany of the foregoing(the.Pateins7');.•(b),the inventions claiMed•in
      the Patents;(e)all b1C01116,.t.OYaitie„ doniggo and.payments         and hereafter tiite•Or payfihltiOtit'respeict to,any of the
     'P.:Rents, including, without litnitation, payments.under all 1icenses•entered intkwith roweetto the Patents and•damages and
      payntentifor past or hitute laffingetumifs:of the Patent and(L).01.F rlgit to ue for past           • and.fiitin!.140'0igentent
      of tin. Pgfice,00..                               . .                                          •
                                                                ".                                                         •.•
                                                                         •




        Chook oke.if appliaebio.and cheek gay one box: Callektrat      Qheld in e Trust (pee UCCiAct,item 17 end IntlnintkInz)        Lrbaing tdministerad bye Dotedonrs Persbnet Ropttmletivt7
         Clvgck say if opigioblo Ni.d.cholf:214•oort bp.5:                                                                               Ob. Cl   cik gatft upplip.apie       pl*K.401•One

         :       44rienbeJrarleticEnli
         1 1 Nt4i7                                            0
                                                      Mtnufacl ra(41.omo TrisoseicOon•                                                       Et AtitiotMoli Lion            0ton,4A QC:fiOng
     7.At.TFfNATIVE DESIGNATION Of aroitoato):           U imaxietattor            :[i coniignoefcarts1Onor            (3 sarkwaiuyar             (3   ERtIlexaitillikli-      b   LkOhseeillWnsOr
     O.OPTIONAL FILERREFERENCE DATA:
     .Delaware.Secretary of State
     HONG OFEJCE:COPY.—.1100 Pit,Ahalsid b' .TikT.E6it4T(Form ij6ci) piev.04M)hi). ini9rnatiOnat Assoclator) of:Commarcial Admitiisfrators(ROM
             Case 18-12773-BLS Doc 8-4 Filed 12/13/18 Page 12 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 ii:03. AMJ            ．工NDEX                                          N0. '65.002'6/2018
NYSCEF DOC. N0. 12                                                                           RECEIVED NYSCEF: 01/03/2018




                                                          SCHEDULE A

         Thh                                      Country Applieaflon No   Filing Date   Patent Number   嫌 Date


         SYSTEM AND METHOD 麴R ESTABLISHING                 09/684937       6彘・2000       7088727         体Au2006
         NETwORK CONNECTION 切狙UMO幻wN
         NETWORK AND/OR USER DEVICE




         SYSTEM AND METHOD FOR ESTABLISHING                                29S瞬008       8027339         27 &p.20lJ
         NETWORK CONNECTION
                                              髋

                                                  鸡
         REEXAM OF NOMADIC TRANSLATOR罗                     9U/007423       I5Feb2U05     6130892 CI
         R0t月取




        SYSTEMS AND METHODS FOR AUWORJZINa Us              09I45862        时瑰I999        81I364I         29'Apr20l4
        AUTHENTICATING AND ACCOUNTING USERS
        拟VING 豫麟SPAR臌T COMPU琅 A优ESS粥
        A NE1IVORK USING A GATEWAY DliVICE



        SYSTEMS AND METHODS FOR REDIRECTIG        舔       90蜘7220          24Sep2U04     舔6咧Cl           28.Mar2006
        US双SI认WNG 猎ANsPARENTC0MPU霭R
        ACCESSKA NETWORK USING A
        GATEWAY DEVICE HAVING REDJRECFION
        CAPAB琚竹




        叭‘￡几溜4刀755｝了（44洲9，侧｝"3
                  ‘ ，
        35$038Lc-v、
              Case 18-12773-BLS Doc 8-4 Filed 12/13/18 Page 13 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 A蚓               : INDEX                              N0." 650026/2018
NYSCEF DOC'N0. 12                                                                   RECEIVb ,I蟒YSCEF: 01/03/2018




        11e                                 Ceuitry Applic 伽No,   Fillngfla(e   PEentMunber    Issue Date
                                            珑       圳27143        2鼬n@006       7689716        30.Mar-20Jo
        SYSThMS鬻听        FOR PROVIDING
        DNAMTCNE1WORKAUTHORIZA110N,
         AUT 砚MCAflON州DACC 洲ThG




        SYSTEMS AND METHODS FOR PROVIDING                                                      14-Au2014
        CONTENT AND SERVICES ON NETWORK
        SYSThM


                   键
                   1S'!';
        SYSTEMS AND METHODS FOR PROVIDINO          141059263      21巍2013                      l3-切-20I4
        CONTENT AND SERVICES佩A NFI'WORX
        sYS恁M



        SYSThMS ANDIThODS FOR PROVIDING             娜29溯          1帅20I!        8266269        1昭ep2012
        CON 侧T AN))SERVICES锣ANETWORK
        sysTl{M



        SYSTEMS AND METHODS FOR PROVIDING          13/5柳6t        3 Au・2012     837047         好Feb-20I3
        CONTENT AND SERVICES镳A NETWORK
        SYS簏M



        SYSTEMSfiN))METHODS FOR PROVIDING          14/094712      2-De2013 、韶86c0             ':224ij2014
        CONTENT AND SERVICES ONA NETWORK
        sYs1殃




        叭坚且怕54175W443455003
        钸80385斓｛
            Case 18-12773-BLS Doc 8-4 Filed 12/13/18 Page 14 of 28
F工LED:NEW YORK COUNTY CLERK 01i03/2018 11:03 A蚓                工NDEX                                     N0. 650026/2.018、
NYSCEF DOC. N0. 12                                                                     RECEIVED NYSCEF: 01t03/Z018




         ITIb                                    伽ntq Appi ion No.   Iillng Date   ?atentNuniber     l抑0Bate
         ZONE MJGRATJQNINNETWORKMtESS            US     !3/4'JS458   23・May-2@12   8566912           220ct2013
                                                                                             繇
                耀

         SYSTEMS AND METhODS FOR DYNAMIC                09/693481    20 铃卜2000     ”泌$3              !5 如ti2010
         BANDWIDTh MANAGEMENT侧A死R
         SUBSCRIBERBASJSiNACO 煽UN 以flONS
         NETw0跤




         SYSTEMS AND METIIODS FOR DYNAMIC DATA   砺     12/771915     30Apr-20I0    携3857             3!May-2011
         1麒SF.ERMANAG 州TONAPER
         SUBSCRIBER 以挑TN ACOM.MUNJCATIONS
         N 霭0双




         INFORMATION AND CONTROL CONSOLE FOR     砺     08/712502     II.Sep・I挪     6795852         、 2掷en2鳝
         USE WITH ANEIWORK GATEWAYiNTERFACE



         翳STEMS AND METHODS FOR iNTEGRATING A    Us    09/693061     200心t-200U    6868399           [5 藏005
         NETWOEKGATEWAY D创1硼千TH
         MANAGEM瓤T SYSTEMS




         0ATEWAYDEVIQEHMNG织XML                         09/693517     2Q众2000       8L90708           29 鞔y20I2
         INTERFACE AND ASSOCL4TED METIIOI)




         a邵4刀m5Tw榴9oo3
        邹乡85
            Case 18-12773-BLS Doc 8-4 Filed 12/13/18 Page 15 of 28
FILED:NEW YORK COUNTY CLERK 01/0,3/2018 11:03'A蝴              INDEX 1J0.                                             650026/2018
NYSCEF DOC. N0. 12                                                                          RECE 工VED N'YSCEF:..O1/03/2018




                                                   伽ntry Appltitiun No.    FIng Date    PateMNtnnber   Jsu0 Date
         LOCAflON'BASEDIDENTIFICATION FOR USE IN US        09/693511       20众t20Q0     7197556
         A(O {UNCATIONS N 删ORK .



         尊忽面埔餐讲咽羁那鞑汹厂滋语？籼玲鬃1 嵌犷T严’・ ‘．矗切纂

         INTE4JGENT NE霁OEXADDRESS                          RV7i640     .   l5-Ot-20D2   7152334        064uI20I0
         TRANSLATORANDMETHODSFORNETWORK
         ADDRJ3SS TM}S 娌0N




         INTEW0猕rrNE WORK ADDRESS                        一！2/908341        20众t-20I0    $051206        01-Nov-lOll
         WNSLATOR AND METhODS FOR NETWORK
         ADDREsS TEANSLATION



         SYSTEMS AND METHODS FOR NETWO双            US      13/5铆79         16侧珈12       8371524        05-Feb'2013
         ADDRESS TE 那LATION



         SYSTEM AND METf1.00 FOR Nf:TWORK ACCESS   US      09/694571       230ct-2000   6557咖          1镑eb-2哪
         WITIIOUT?J3CONFIGURATJON



         SYSTEMS AND METHODS FOR GROUP                                     川暾032        9!18578        25-Au -2015
         琳NDwID1'I-IM劫｛AGEMENT TNA
         COMMUNICATION SYSTEMS NETWORK.




        WE 鞯41715淞以34 03
        85$038
                       Case 18-12773-BLS         Doc 8-4        Filed 12/13/18        Page 16 of 28
FILED: NEW YORK COUNTY CLERK .01/03/2018 11:03 A蚓                                                    工NDEX N0, 65002 6/2018
NYSCEF DOC. N0. 12                                                                       、 RECEIVED NYSCEF: 01/03/2018




                                               伽utry 彻群[catioa No,      }IIing Date    PaentNwnber      Jssuc Date

         SERIAL REDIRECTOR DEVICE AND ASSOCIMED US     13/481060
         M胃 nn甏


         NETWOkK USAGE MONITORING DEVICE AND US /849S5]                 4-May-20 1 7020 82 千2&Mar.20 6
         ASSOCLTBD METHOD     '                             '




        WEIL惊41fl55\粼峦0.tD3
        翁哪8＆峨
            Case 18-12773-BLS Doc 8-4 Filed 12/13/18 Page 17 of 28
FILED:NEWYORKCOUNTY CLEPJ   ( 01/03/2018 11:03 M             ' INDEX                                      N0, 650026/2・0 工8
NYSCEF DCC. N0. 12                                                                      RECE 工vED 'NYSCEF:.01/03/20'18




         U.S.PENDIN0APPIJ以加N$

         1逊                                       Ceuntry A 幽atinNo,   刚ng Date     Publletio蝌o,      Pith.Date




         SYSThMS AND METhODS FOR CONTROLLING
                                                         14匐5563       31-Mar291S   2015/9236965人1    20Aiig2065
         USER PERCEIVEi)CONNECTION SPEED



         sYSTF1VfS AND METhODS FOR DYNAMIC DATA
         TRANSJR MANAGEMENT ON人PER
         SUESCRIBERBASISINACOMMUNJCA'JTONS               14/146971
         NETW0RK



         sYsTEMANDMETHODFOR NETWORK
                                                         13/460997     1-My2012     201210290724 Al   15Nov-2012
         REDIRECTION




         Ha4.RCHICAL RULEBASED ROUTING SYSThM US         141199944     6-Mar2014    2014/0280910 Al   18"S觯014




        CLASS BASED QUEUEINU                             62/062765     I0・0t2014



        ZONE MIGRA 抑l求）4E1w01X ACCESS                                       2009    0J蜘030031A1 . 3Feb.2Q11




        W砒！}9s47715w44349帮攀
        3S80315,v9\
                     Case 18-12773-BLS   Doc 8-4   Filed 12/13/18   Page 18 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                             INDEX NO. 650026/2018
NYSCEF DOC. NO. 13                                                      RECEIVED NYSCEF: 01/03/2018




                EXHIBIT.. L
                      Case 18-12773-BLS
                             Doc 8-4 Filed 12/13/18 Page 19 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)             INDEX                                      NO. 650026/2018
NYSCEF DOC. NO. 13                                                                       RECEIVED NYSCEF: 01/03/2018




                                          FORBEARANCE AGREEMENT


                 This FORBEARANCE AGREEMENT,dated as of October 6, 2017(the "Forbearance
          Agreement"), is entered into by and among GATE WORLDWIDE HOLDINGS LLC (the
          "Noteholder"), INTERTOUCH HOLDINGS LLC a Delaware limited liability company (the
          "Borrower"), and each of the guarantors identified on the signature pages hereto (the
          "Guarantors", and together with the Borrower, the "Obligors").

                  WHEREAS,the Borrower and NTT DOCOMO,INC.("NTT")entered into that certain
           Note Purchase Agreement, dated September 29, 2015 (as amended by the First Amendment to
           Note Purchase Agreement dated November 26, 2015, and as amended, restated, supplemented or
           otherwise modified and in effect from time to time, the "Note Purchase Agreement");

                   WHEREAS,pursuant to the Note Purchase Agreement, the Obligors have entered into a
           certain Guaranties and Security Agreements, in each case as defined in the Note Purchase
           Agreement (together with the Note and the other Note Documents (each as defined in the Note
           Purchase Agreement), the "Other Note Documents"1;

                 WHEREAS,pursuant to that certain letter from NTT DOCOMO,INC. dated September
          5,2017, Borrower was advised that the Noteholder acquired all of NTT's rights under and title to
          the Note Purchase Agreement and Other Note Documents;

                  WHEREAS,Events of Default(as defined in the Note Purchase Agreement)have arisen
          under Section 6.1 ofthe Note Purchase Agreement and have been disclosed by the Obligors to the
          Noteholder including but not limited to the Borrower's failure to pay principal and interest on the
          Note when due (such Events of Default, but only if disclosed by the Obligors to the Noteholder
          prior to the Forbearance Effective Date (as defined below), being referred to herein as the
          "Specified Defaults"); and

                  WHEREAS,the Obligors have requested that the Noteholder forbear,for a limited period,
          from enforcing its rights and exercising its remedies under the Note Purchase Agreement, the
          Other Note Documents and applicable law,in consideration for the undertakings and rights as set
          forth herein.

                  NOW,THEREFORE, in consideration of the foregoing premises, and other good and
          valuable consideration, the receipt and legal sufficiency of which is hereby acknowledged, the
          parties hereto agree as follows:

                1.     Definitions. Capitalized terms used and not defined in this Forbearance
          Agreement are used herein as defined in the Note Purchase Agreement.


          1 For the avoidance of doubt, the terms "other Note Documents" and "Other Note Documents" do
          not include that certain Share Sale Agreement dated as ofSeptember 29,2015, by and among
          NTT,Borrower and ST Holdings LLC.



         (941.003-W0048876.6)
                       Case 18-12773-BLS           Doc 8-4 Filed 12/13/18 Page 20 of 28
WILED: NEW YORK COUNTY CLERK                       01/03/2018 11:03 AN              INDEX                  NO. 65.0026/2018
NYSCEF DOC. NO. 13
                                                                                           RECEIVED NYSCEF: 01/03/2018




                    2.          Acknowledgements by the Obligors.

                 (a)      Each Obligor hereby acknowledges and agrees that(i)the Specified Defaults have
           occurred and are continuing, as set forth in the Recitals, and (ii)as a result ofthe occurrence ofthe
           Specified Defaults, the Noteholder has the right to (x) declare the Note immediately due
                                                                                                             and
           payable and (y)seek to exercise any and all of its respective rights and remedies under the Note
           Purchase Agreement and the Other Note Documents or otherwise available under applicable law
           and in equity with respect thereto.

                 (b) Each Obligor acknowledges and agrees that, other than as expressly set forth in this
          Forbearance Agreement, the forbearance provided herein shall not in any manner limit or restrict
          any rights or remedies available to the Noteholder under the Note Purchase Agreement,the Other
          Note Documents or under applicable law as a result of any Event of Default now or hereafter
          existing. The Obligors expressly acknowledge that the Note bears interest at the applicable rate
          set forth in Section 1.9(b) of the Note Purchase Agreement.

                (c)      Each Obligor agrees to, and to cause its officers, directors, accountants, Affiliates
          and other identified representatives to, fully and timely cooperate with the Noteholder,
                                                                                                            its
          representatives and its independent contractors in the exercise ofthe Noteholder's rights under
                                                                                                           the
          Note Purchase Agreement and Other Note Documents.

                (d)       The Obligors confirm, acknowledge and agree that the current amounts owing
          under the Note Purchase Agreement and Other Note Documents is $48,050,000.00, plus interest,
          fees and all other amounts, and such amounts would be due under the Note Purchase Agreement
          and Other Note Documents absent the forbearance as provided in this Forbearance Agreement.
          Obligors agree that the foregoing amounts would be due and payable from Obligors, are not
          contested by Obligors, and that there would be no defenses, right of offset, credits or other claims
          or defenses with respect to such foregoing amounts. The Obligors further confirm that the
          Noteholder (including, for the avoidance of doubt, any predecessor thereof) has fully and timely
          performed all of its obligations and duties in compliance with the Note Purchase Agreement, the
          Other Note Documents and applicable law, and has acted reasonably, in good faith, and
          appropriately under the circumstances.

                  3.       Forbearance Arrangements and Terms.

               (a)      Forbearance. During (but only during) the period (such period being hereafter
         referred to as the "Forbearance Period") commencing on the Forbearance Effective Date (as
         defined herein)and ending automatically and without any further action, notice or demand or any
         other occurrence, on the earlier to occur of(such date, the "Forbearance Termination Date"): (i)
         November 1,2017;and (ii) the occurrence ofa Forbearance Default, the Noteholder shall forebear
         from enforcing its rights and remedies under the Note Purchase Agreement and the Other Note
         Documents(including the Guaranty).

         The occurrence ofone or more ofthe following shall constitute a"Forbearance Default" under this
         Forbearance Agreement:
         {941.003-W0048876.6)
                      Case 18-12773-BLS              Doc 8-4       Filed 12/13/18         Page 21 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM                                                        INDEX NO. 650026/2018
NYSCEF DOC. NO. 13                                                                              RECEIVED NYSCEF: 01/03/2018




                                 (A) Any Obligor or any Subsidiary or other Affiliate of any Obligor, or
           any person or entity claiming by or through either any Obligor or any Subsidiary or other Affiliate
           ofany Obligor joins in, assists, cooperates or participates as an adverse party or adverse witness in
           any suit or other proceeding against the Noteholder or any Affiliate ofthe Noteholder;

                              (B) Any representation or warranty set forth herein, the Note Purchase
           Agreement or any other Note Document is untrue, incorrect or misleading in any material respect
           when given;

                              (C)            The breach by any Obligor of any covenant or provision of this
           Forbearance Agreement;

                               (D) A default or event of default shall occur under the Note Purchase
           Agreement or any Other Note Document or any document related to or executed in connection
           with this Forbearance Agreement, the Note Purchase Agreement or any of the Other Note
           Documents(other than the Specified Defaults);

                                   (E) Any Guarantor ceases to exist or revokes or terminates its liability
           under its Guaranty, or challenges the validity or enforceability of its Guaranty, or denies any
           further liability or obligation thereunder;

                                   (F)      Any Obligor:

                                           (I)      (i)commences any case, proceeding, or other action under
                            any existing or future requirement oflaw relating to bankruptcy, insolvency,
                            reorganization, or other relief ofdebtors, seeking(A)to have an order for relief
                            entered with respect to it, or(B)to adjudicate it as bankrupt or insolvent, or(C)
                            reorganization, arrangement, adjustment, winding-up,liquidation, dissolution,
                            composition,or other relief with respect to it or its debts, or(D)appointment of a
                            receiver, trustee, custodian, conservator, or other similar official for it or for all or
                            any substantial part ofits assets, or(ii) makes a general assignment for the benefit
                            ofits creditors;

                                          (II) has commenced against it in a court ofcompetent
                            jurisdiction any case, proceeding,or other action ofa nature referred to in clause(I)
                            above which(i)results in the entry ofan order for reliefor any such adjudication or
                            appointment or (ii) remains undismissed, undischarged, unstayed, or unbonded for
                            90 days; or

                                           (III)    ceases to conduct business in the ordinary course;

                                  (G)       A tax lien, warrant, or levy is imposed on any Obligor or any
          Collateral;

                                (11) Any other creditor ofany Obligor commences an action against any
          Obligor seeking to collect any debt, obligation, or liability; or

          {941.003-W0048876.6}

                                                               3
                      Case 18-12773-BLS           Doc 8-4      Filed 12/13/18        Page 22 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                  INDEX NO. 650026/2018
NYSCEF DOC. NO. 13                                                                         RECEIVED NYSCEF: 01/03/2018




                                (I)     Any Obligor takes an action, or any event or condition occurs or
           exists, which the Noteholder reasonably believes in good faith is inconsistent in any material
           respect with any provision of this Forbearance Agreement, or impairs, or is likely to impair, the
           prospect of payment or performance by the Obligors of their obligations under this Forbearance
           Agreement, the Note Purchase Agreement or any ofthe Other Note Documents.

                 (b)      Expiration ofForbearance Period. Upon the Forbearance Termination Date,(i)the
          Noteholder's agreement to forbear pursuant to paragraph 3(a) above shall automatically, and
          without any further action, notice or demand or any other occurrence, terminate and (ii) the
          Noteholder shall be free in its sole and absolute discretion to proceed to enforce any or all of its
          rights, and exercise any or all of its remedies available under the Note Purchase Agreement, the
          Other Note Documents and applicable law;including without limitation,those rights and remedies
          arising by virtue of the occurrence of the Specified Defaults. The Obligors acknowledge and
          agree that during the Forbearance Period,the Specified Defaults will continue to exist until waived
          or released by the Noteholder.

                 (c)      Effect and Construction of Forbearance. Except as otherwise expressly provided
           herein,the Note Purchase Agreement and the Other Note Documents shall remain in full force and
          effect in accordance with their respective terms, and this Forbearance Agreement shall not be
          construed to:(i)impair the validity, perfection or priority of any lien or security interest securing
          the Obligations;(ii) waive or impair any rights, powers or remedies of the Noteholder under the
          Note Purchase Agreement, the Other Note Documents or applicable law upon the Forbearance
          Termination Date, with respect to the Specified Defaults or otherwise;(iii)constitute an agreement
          by the Noteholder, or require the Noteholder, to extend the Forbearance Period or further forbear
         (other than as set forth in this Forbearance Agreement)from exercising its rights and remedies
          under the Note Purchase Agreement, the Other Note Documents or applicable law,to extend the
          term ofthe Note Purchase Agreement or to extend the time for payment ofany ofthe Obligations;
         (iv)require the Noteholder to make any extensions ofcredit to the Borrower or any other Obligor;
          or (v) constitute a waiver of any right of the Noteholder to insist on strict compliance by the
          Obligors with each and every term, condition and covenant of this Forbearance Agreement, the
          Note Purchase Agreement and the Other Note Documents,except as expressly otherwise provided
          herein. The rights and remedies provided the Noteholder in this Forbearance Agreement and in the
          Note Purchase Agreement and other Note Documents are cumulative and not exclusive of each
         other or of any right and remedy provided the Noteholder by law or in equity. No notice to or
          demand upon Obligors in any instance shall,in itself, entitle Obligors to any other or further notice
         or demand in similar or other circumstances or constitute a waiver ofthe right ofthe Noteholder to
         any other or further action in any circumstance without notice or demand.

                (d)      No Course of Dealing or Performance. Each Obligor acknowledges and agrees
         that the agreement of the Noteholder to forbear pursuant to paragraph 3(a) above, does not and
         shall not create (nor shall any Obligor rely upon the existence of or claim or assertion that there
         exists) any obligation of the Noteholder to consider or agree to any waiver or any other
         forbearance and, in the event that the Noteholder subsequently agrees to consider any waiver or
         any other forbearance, neither the existence of any prior forbearance or waiver, nor this
         Forbearance Agreement, nor any other conduct of the Noteholder, or any ofthem, shall be of any
         force or effect on the consideration or decision with respect to any such requested waiver or
         {941,003-W0048876.6)


                                                          4
                       Case 18-12773-BLS          Doc 8-4      Filed 12/13/18       Page 23 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                  INDEX NO. 650026/2018
NYSCEF DOC. NO. 13                                                                        RECEIVED NYSCEF: 01/03/2018




            forbearance, and the Noteholder shall have no obligation whatsoever to consider or agree to
            forbear or to waive any Event ofDefault. In addition,none of(i)the execution and delivery ofthis
            Forbearance Agreement, (ii) the actions of the Noteholder in obtaining or analyzing any
            information from the Obligors, regardless of whether related to consideration of any waiver,
            modification, forbearance or alteration of the Note Purchase Agreement, any Event of Default
           thereunder,or otherwise,including,without limitation, any discussions or negotiations(heretofore
           or, if any, hereafter) between the Noteholder and any of the Obligors regarding any potential
            waiver, modification,forbearance or amendment related to the Note Purchase Agreement,(iii) any
           failure ofthe Noteholder to enforce any ofits rights or exercise any ofits remedies under,pursuant
           or with respect to the Note Purchase Agreement,the Other Note Documents or applicable law,nor
          (iv) any action,inaction, waiver,forbearance, amendment or other modification ofor with respect
           to the Note Purchase Agreement or the Other Note Documents, shall, except to the extent
           otherwise expressly provided herein or unless evidenced by a subsequent written agreement(and
           then only to the extent provided by the express provisions thereof):

                         (A) constitute a waiver by the Noteholder of, or an agreement by the Noteholder
           to forebear from enforcing, any of its rights or exercising any of its remedies with respect to, any
           Event of Default under the Note Purchase Agreement, any of the Other Note Documents, or
           applicable law;

                         (B) constitute a waiver by or estoppel ofthe Noteholder as to the satisfaction or
           lack ofsatisfaction ofany covenant,term or condition set forth in the Note Purchase Agreement,or
           any of the Other Note Documents; or

                         (C) constitute an amendment to or modification of, or an agreement on the part
           ofthe Noteholder to enter into any amendment to or modification of, or an agreement to negotiate
           or continue to negotiate with respect to, the Note Purchase Agreement or any of the Other Note
           Documents or any amendment of any of the same.

                  4.      Representations, Warranties. Covenants and Acknowledements.

                  (a)       Each Obligor represents and warrants to the Noteholder that(i)it has the power and
           authority and is duly authorized to enter into and to deliver this Forbearance Agreement and to
           perform all of its obligations hereunder,(ii) this Forbearance Agreement has been duly executed
          and delivered by each Obligor that is party hereto, (iii) this Forbearance Agreement, the Note
          Purchase Agreement and each of the Other Note Documents to which it is a party is the legally
          valid and binding obligation ofsuch Obligor, enforceable against such Obligor in accordance with
          its terms, except as enforcement may be limited by this Forbearance Agreement or by bankruptcy,
          insolvency, reorganization, moratorium, or similar laws relating to or limiting creditors' rights
          generally,(iv) the execution, delivery, and performance of this Forbearance Agreement does not
          and will not(A)violate any law, regulation, or court order to which the Obligors are subject;(B)
          conflict with any Obligor's org.nizational documents; or(C)result in the creation or imposition of
          any lien, security interest, or encumbrance on any property of any Obligor, or any of their
          subsidiaries, whether now owned or hereafter acquired, other than liens in favor ofthe Noteholder,
         (v) no action, suit, litigation, investigation, or proceeding of or before any arbitrator or
          governmental authority is pending or, to the knowledge ofany Obligor,threatened by or against or
          affecting any Obligor or against any of their properties or assets with respect to the Note Purchase
         {941.003-W0048876.6}


                                                          5
                       Case 18-12773-BLS           Doc 8-4 Filed 12/13/18 Page 24 of 28
WILED: NEW YORK COUNTY CLERK                       01/03/2018 11:03 AN              INDEX                   NO. 650026/2018
NYSCEF DOC. NO. 13                                                                          RECEIVED NYSCEF: 01/03/2018




           Agreement or any ofthe Other Note Documents or any ofthe transactions contemplated hereby or
           thereby and (vi)there are other defaults or events of default under the Note Purchase Agreement
           and the Other Note Documents within the Specified Defaults. All representations and warranties
           made in this Forbearance Agreement shall survive the execution and delivery of this Forbearance
           Agreement and no investigation by the Noteholder shall affect such representations or warranties
           or the right of the Noteholder to rely upon them.

                  (3)     In addition, in order to induce the Noteholder to forbear from the exercise of its
           rights and remedies as set forth herein, each Obligor hereby covenants and agrees that at all times
           during the Forbearance Period, unless the Noteholder otherwise consents in writing, as follows:

                          (i)     each Obligor shall continue to perform and observe all covenants,terms and
                    conditions, and other obligations contained in the Note Purchase Agreement, the Other
                    Note Documents and this Forbearance Agreement, except with respect to the Specified
                    Defaults;

                           (ii)     the Obligors shall not sell, convey, transfer, assign, lease, abandon, or
                    otherwise dispose of any oftheir assets, tangible or intangible (including but not limited to
                    sale, assignment, discount, or other disposition of accounts, contract rights, chattel paper,
                    or general intangibles with or without recourse), without the Noteholder's prior written
                    consent. If the Noteholder grants its written consent, such Obligor shall cause buyer or
                    other transferee to pay all proceeds of such disposition directly to the Noteholder for
                    application to the Obligations;

                          (iii) each Obligor shall execute and deliver to the Noteholder such documents
                    and take such actions as the Noteholder deems necessary or advisable to perfect or protect
                    the Noteholder's security interests or liens granted by such Obligor or any Subsidiary
                    thereofto the Noteholder;

                          (iv) ifany Obligor shall become aware that any person or entity is asserting any
                   lien, encumbrance, security interest, or adverse claim (including any writ, garnishment,
                   judgment, warrant of attachment, execution, or similar process or any claim of control)
                   against any ofthem or any oftheir property(each,an "Adverse Claim"),such Obligor shall
                   promptly notify the Noteholder in writing thereof, and provide to the Noteholder all
                   documentation and other information it may request regarding such Adverse Claim; and

                         (v)      promptly upon the request of the Noteholder, each Obligor shall take any
                   and all actions of any kind or nature whatsoever, and execute and deliver additional
                   documents, that relate to this Forbearance Agreement and the transactions contemplated
                   herein.

                 5.       Closing; Conditions Precedent. Each party hereto agrees that the Forbearance
          Period shall commence immediately upon the satisfaction(or waiver by the Noteholder in its sole
          discretion) of each ofthe following conditions precedent(the date ofsuch satisfaction or waiver,
          the "Forbearance Effective Date"):


          {941.003-W0048876.6}


                                                            6
                      Case 18-12773-BLS             Doc 8-4      Filed 12/13/18       Page 25 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                    INDEX NO. 650026/2018
NYSCEF DOC. NO. 13                                                                          RECEIVED NYSCEF: 01/03/2018




                 (a)     The Noteholder shall have received counterparts of this Forbearance Agreement
           duly executed by the Obligors and the Noteholder;

                  (b)     After giving effect to this Forbearance Agreement, no Event ofDefault, other than
           the Specified Defaults, shall have occurred and be continuing under the Note Purchase Agreement
           or any other Note Document; and

                   (c)       The representations and warranties in Section 4 hereof shall be true and correct.

                  6.      Conflict; Amendments; Covenants. In the event of any conflict between the
           provisions of the Note Documents and this Forbearance Agreement, the provisions of this
           Forbearance Agreement shall govern.

                  7.     No Waiver. Except as expressly set forth herein, all ofthe terms and provisions of
           the Note Purchase Agreement and the Other Note Documents shall remain in full force and effect.
           This Forbearance Agreement shall be binding upon the Obligors, any successors or assigns of the
           Obligors and any other guarantor or co-obligor of any ofthe Obligations.

                  8.      Release of Claims. For valuable consideration, the receipt and adequacy ofwhich
           are hereby acknowledged, the Obligors, on behalf of themselves and their partners, members,
           operators, managers, affiliates, subsidiaries, predecessors, successors, assigns, agents, and the
           partners, spouses, and affiliates oftheir partners, members, operators and managers (collectively,
          the "Releasors"), hereby irrevocably and unconditionally release and forever discharge the
           Noteholder and its respective affiliates, and each of their beneficiaries, trustees, owners,
          predecessors, successors, assigns, agents, officers, employees, servicers, representatives,
          attorneys, and affiliates, and all persons acting by, through, under, or in concert with any of the
          aforesaid persons or entities (collectively,"Releasees"), or any ofthem,from and against any and
          all causes of action, suits, debts, liens, obligations, liabilities, claims, demands, damages,
          judgments, losses, orders, penalties, costs and expenses, including, without limitation, attorneys'
          fees, of any kind or nature whatsoever, known or unknown, suspected or unsuspected, fixed or
          contingent, liquidated or unliquidated, which any ofthe Releasors now have, own, hold, or claim
          to have, own, or hold, or at any time heretofore have had, owned, held or claimed to have had,
          owned, or held against any of the Releasees arising from, based upon, or related to, whether
          directly or indirectly and without limitation (collectively, the "Claims"): (i) the Note Purchase
          Agreement and Other Note Documents; (ii) any defenses as to the enforcement of the Note
          Purchase Agreement and Other Note Documents;(iii) any theory oflender liability; or(iv)any and
          all claims related to timeliness in the payment ofrequisition requests. This provision shall survive
          and continue in full force and effect whether or not(A)Obligors shall satisfy all other provisions
          of this Forbearance Agreement, (B) this Forbearance Agreement is terminated, or (C) the
          Noteholder's forbearance ceases or is withdrawn pursuant to the terms herein.

                  9.      Reaffirmation of Guaranty. Each Guarantor hereby ratifies and reaffirms(i) the
          validity, legality, and enforceability of its Guaranty;(ii) that its reaffirmation ofthe Guaranty is a
          material inducement to the Noteholder to enter into this Forbearance Agreement; and (iii) that its
          obligations under such Guaranty shall remain in full force and effect until all the Obligations have
          been paid in full.

          {941.003-W0048876.6)


                                                             7
                     Case 18-12773-BLS          Doc 8-4      Filed 12/13/18       Page 26 of 28
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                               :INDEX NO. 650026/2018
NYSCEF DOC. NO. 13                                                                      RECEIVED NYSCEF: 01/03/2018




                   10.      Reservation of Rights, Claims and Causes of Action of Obligors and
           Guarantors. Each ofthe Obligors and the Guarantors expressly reserves and preserves,and does
           not release or waive,any and all rights,claims and causes ofaction ofany kind or nature,including
           any recovery or remedy that may exist in equity or law,that any ofthe Obligors and/or Guarantors
           had, have or may in the future have against NTT and/or any ofits affiliates, parent entities,
           subsidiaries, members,shareholders, directors, officers, employees,agents or professionals.
           Notwithstanding anything to the contrary contained in this paragraph 10,nothing in this paragraph
           10 shall alter or modify Noteholder's ability to fully enforce(x)this Forbearance Agreement; and
          (y)without any defense by Obligors, the Note Purchase Agreement and Other Note Documents.

                   11.    Reimbursement of Expenses;Indemnification.

                  (a)      Each Obligor agrees to pay all costs, fees, and expenses of the Noteholder
          (including attorneys' fees), expended or incurred by the Noteholder in connection with the
           negotiation, preparation, administration, and enforcement of this Forbearance Agreement and all
           fees, costs, and expenses incurred in connection with any bankruptcy or insolvency proceeding
          (including, without limitation, any adversary proceeding, contested matter, or motion brought by
           the Noteholder or any other person). Without in any way limiting the foregoing, the Borrower
           hereby reaffirms its agreement under the Note Purchase Agreement to pay or reimburse the
           Noteholder for certain costs and expenses incurred by the Noteholder. The Obligors arejointly and
           severally liable for their obligations under this paragraph 11.

                 (b)      Each Obligor agrees to pay and protect, indemnify and save the Noteholder and its
          former, present and future directors, members, officers, employees, representatives, attorneys,
          agents, successors and assigns, and any ofthem, harmless from and against any and all liabilities,
          losses, damages, costs, expenses (including reasonable attorneys' fees), causes of action,
          settlements, judgments or other obligations of any nature arising through any suits, claims,
          demands,actions or proceedings ofany nature arising from,in connection with or as a result ofthis
          Forbearance Agreement, except to the extent arising as a direct result of the gross negligence or
          willful misconduct ofthe Noteholder(provided, however,that no indemnified party shall have the
          right to be indemnified hereunder for any liability resulting from the willful misconduct or gross
          negligence ofsuch indemnified party(as finally determined by a court ofcompetentjurisdiction)).
          This indemnification survives the Forbearance Termination Date.

                  12.    Governing Law. This Forbearance Agreement shall be governed by the laws of
          the State ofDelaware, without giving effect to any applicable choice oflaw authority or otherwise.

                 13.     Miscellaneous.

                (a)       This Forbearance Agreement may be executed in any number of counterparts and
          by different parties hereto in separate counterparts, each of which, when so executed and
          delivered, shall be deemed to be an original and all of which counterparts, taken together, shall
          constitute but one and the same instrument. Delivery of an executed counterpart of a signature
          page to this Forbearance Agreement by facsimile or other electronic communication shall be
          effective as delivery of a manually executed counterpart of this Forbearance Agreement.
                       Case 18-12773-BLS          Doc 8-4       Filed 12/13/18       Page 27 of 28
(FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM                                                  INDEX NO. 650026/2018
NYSCEF DOC. NO. 13                                                                         RECEIVED NYSCEF: 01/03/2018




                  (b)     This Forbearance Agreement and the rights and benefits hereof shall be binding
            upon and inure to the benefit of the parties hereto and their respective successors and permitted
            assigns. No other person shall have or be entitled to assert rights or benefits under this
            Forbearance Agreement.

                  (c)      This Forbearance Agreement may not be modified, altered or amended except by
            agreement in writing signed by all of the parties hereto. Each Obligor acknowledges that it has
            consulted with counsel and with such other expert advisors as it deemed necessary in connection
            with the negotiation, execution and delivery of this Forbearance Agreement. This Forbearance
            Agreement shall be construed without regard to any presumption or rule requiring that it be
           construed against the party causing this Forbearance Agreement or any part hereof to be drafted.
           Nothing in this Forbearance Agreement shall be construed to alter the debtor-creditor relationship
           between the Obligors, on the one hand,and the Noteholder, on the other. Wherever possible, each
           provision ofthis Forbearance Agreement shall be interpreted in such manner as to be effective and
           valid under applicable law, but if any provisions of this Forbearance Agreement shall be
           prohibited by or rendered invalid under applicable law, such provision shall be ineffective only to
           the extent ofsuch prohibition or invalidity, without invalidating the remainder ofsuch provisions
           or the remaining provisions of this Forbearance Agreement. This Forbearance Agreement is not
           intended as, nor shall it be construed to create, a partnership or joint venture relationship between
           or among any ofthe parties hereto.

                 (d)      This Forbearance Agreement embodies the entire understanding and agreement
           between the parties hereto with respect to the subject matter hereof, and supersedes all prior
           agreements, understandings and inducements, whether express or implied, oral or written.




                                               [Signature page tofollow]




          {941.003-W0048876.6}


                                                           9
                     Case 18-12773-BLS          Doc 8-4      Filed 12/13/18       Page 28 of 28
FILED: NEW YORK COUNTY CLERK 01/03/1018 11:03 AMj                                              INDEX NO. 650026/2018
NYSCEF DOC. NO. 13                                                                     RECEIVED NYSCEF: 01/03/2018




                      IN WITNESS WHEREOF, the parties hereto have caused this Forbearance
              Agreement to be executed by their respective duly authorized representatives as ofthe date
              first above written.


              BORROWER:                                   INTERTOUCH HOLDINGS LLC



                                                          By:
                                                                                    A-tococo
                                                          Name: Seale Moorer
                                                          Title: Manager

              NOTEHOLDER:                                   GATE WORLD          DE OLDINGS LLC

                                                           By:
                                                           Name: Ted Helvey
                                                           Title: Manager

              GUARANTORS:                                  ST HOL=tC

                                                           By:
                                                           Name: Seale Moorer
                                                           Title: Manager

                                                           INTERTO                        C

                                                           By:                         00,1‘e0
                                                           Name: Seale Moorer
                                                           Title: Manager

                                                           NO1VIADpr,              jut

                                                           By:
                                                           Name: Seale Moorer
                                                           Title: CEO




             {941.003-W0048876.6}
